Citation Nr: 1703463	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Entitlement to service connection for bilateral lower extremity neuropathy.  
 
2.  Entitlement to service connection for a disability manifested by glucose intolerance.  
 
3.  Entitlement to service connection for obesity.  
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
Saira Spicknall, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1972 to March 1992.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  
 
The Veteran testified at a video conference hearing before the undersigned in April 2014.  A transcript of that hearing has been associated with the claims file in the Virtual VA paperless claims processing system.  
 
In July 2015, the Board, in pertinent part, remanded the claims of entitlement to service connection for chronic cervical and lumbar disorders, lower extremity neuropathy and a disability manifested by glucose intolerance for additional development. 
 
By a January 2016 rating decision, VA granted entitlement to service connection for a cervical muscle strain with mild multilevel degenerative disc disease, and for lumbar degenerative arthritis with intervertebral disc disease, thereby constituting a full grant of those benefits sought on appeal.  Thus, as those issues were granted in full they are not in appellate status before the Board and need not be addressed further.
 

FINDINGS OF FACT
 
1.  Bilateral lower extremity neuropathy was not demonstrated while on active duty, it was not compensably disabling within a year of separation from active duty, and it is not demonstrated as having been related to a service-connected disability.  
 
2.  Impaired glucose tolerance is not a disability for VA compensation purposes.  
 
3.  Obesity is not a disability for VA compensation purposes.  
 
CONCLUSIONS OF LAW
 
1.  Bilateral lower extremity neuropathy was not incurred or aggravated in service, it may not be presumed to have been so incurred, and it was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).
 
2.  Impaired glucose tolerance is not a disability for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.
 
3.  Obesity is not a disability for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303; VAOPGCPREC 01-2017 (January 6, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duty to Notify and Assist
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection 
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
 
1.  Bilateral Lower Extremity Neuropathy
 
The Board has reviewed all service treatment records, all VA medical records from June 2001 and between April 2010 to March 2016, as well as private medical records from November 1984, February 1990, and from December 1998 to July 2015 from various providers, including Dr. Thaisetthawatkul, Dr. Sanuik, Dr. Woodruff, Allegiant Group, Bellvue Family Practice, and Creighton University Medical Center.  The service treatment records reveal no complaints, findings, or diagnoses pertaining to numbness or neurological symptoms in the lower extremities.  The post-service medical records do not reveal competent evidence of lower extremity neuropathy or compensably disabling symptoms thereof within a year of the Veteran's separation from active duty.  In fact, the earliest evidence of neurological symptoms was noted in a February 2009 private medical report by Dr. Woodruff and the earliest postservice diagnosis of neuropathy dates from a February 2011 private medical report from Dr. Woodruff, wherein he noted that small fiber neuropathy had been diagnosed at Creighton University Medical Center by Dr. Bremmer.  Subsequent private and VA medical records reflect the Veteran's has been diagnosed with small fiber neuropathy of the lower extremities.  
 
These records do not, however, include any opinion that bilateral lower extremity neuropathy was incurred in or was otherwise related to the Veteran's active service.  There is no evidence that it was compensably disabling within a year of service separation.  There is also no evidence that it is proximately due to or was aggravated by a service-connected disability.  While the Veteran has a current diagnosis of small fiber neuropathy, and while in September 2013 he reported tingling and numbness since active duty, without competent evidence linking bilateral lower extremity neuropathy to service or to a service-connected disability, the benefit sought on appeal cannot be granted.  

In reaching this decision the Board acknowledges that a May 2014 private medical report from Dr. Thaisetthawatkul indicates the Veteran's small fiber neuropathy is due to his impaired glucose tolerance.  Significantly, as discussed below, this symptom is not  a disability for which service connection can be awarded under VA law.  
 
While the Veteran is competent to report his history of lower extremity numbness and tingling since active duty, he is not competent to state that his current disability, diagnosed as small fiber neuropathy, is due to his military service as such would constitute a medical conclusion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the credibility of his claim of constant numbness and lower extremity tingling since service is questionable when compared with statements in service treatment, private and VA medical records, which do not demonstrate any inservice complaints or findings of lower extremity numbness and tingling or for many years thereafter.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As the appellant's statements are not found to be credible, they ultimately are not probative.  
 
As such; the preponderance of the most probative evidence is against the claim.  Hence, the claim is denied.
 
2.  Impaired Glucose Tolerance
 
The post-service medical evidence of record, including private and VA medical records as noted above, includes a positive impaired glucose tolerance test result.  Significantly, this is a laboratory finding, not a diagnosed disability for which service connection can be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities).  VA's rating schedule does not contemplate a separate disability rating for impaired glucose tolerance and there exists no statutory or legal guidance to allow for such a consideration.  

Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).
 
Here the December 2015 VA examination for diabetes mellitus, demonstrated that impaired glucose tolerance was a finding used to diagnose diabetes mellitus.  Diabetes is a disability for which service connection may be granted.  The evidence in this case, however, shows that diabetes mellitus has not been diagnosed, and the appellant is not service connected for this disorder.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed impaired glucose tolerance for compensation purposes.  
 
Accordingly, as entitlement to service connection for impaired glucose tolerance is not legally permitted, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
 
3.  Obesity
 
The post-service medical evidence of record, including the private and VA medical records as noted above, demonstrates current findings of obesity.  The VA General Counsel, however, has held in a binding precedential opinion that obesity is not a disease or injury for the purposes of 38 U.S.C.A. § 1110, 1131.  VAOPGCPREC 01-2017 (January 6, 2017).  The Board is bound by that opinion.  See 38 U.S.C.A. § 7104(c) (West 2014).  As such, the Board has no authority to grant service connection for obesity. 

ORDER
 
Entitlement to service connection for bilateral lower extremity neuropathy is denied.  
 
Entitlement to service connection for a disability manifested by glucose intolerance is denied.  
 
Entitlement to service connection for obesity is denied.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


